Electronically Filed
                                                     Supreme Court
                                                     SCWC-29939
                                                     05-JAN-2012
                                                     02:50 PM




                         NO. SCWC-29939



          IN THE SUPREME COURT OF THE STATE OF HAWAI'I





         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee



                               vs.



       MICHAEL C. TIERNEY, Petitioner/Defendant-Appellant





         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29939; CR. NO. 1P108-6561)



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., Nakayama,

                   Acoba, Duffy, McKenna, JJ.)



          The Application for Writ of Certiorari filed on


November 22, 2011 by Petitioner/Defendant-Appellant Michael C.


Tierney is accepted and will be scheduled for oral argument.     The 

parties will be notified by the appellate clerk regarding


scheduling.


          DATED:   Honolulu, Hawai'i, January 5, 2012.



Jack Schweigert,                      /s/ Mark E. Recktenwald

on the application

for petitioner/                       /s/ Paula A. Nakayama

defendant-appellant.

                                      /s/ Simeon R. Acoba, Jr.

Delanie D. Prescott-Tate, Deputy

Prosecuting Attorney, City            /s/ James E. Duffy, Jr.

and County of Honolulu, on the

response, for respondent/             /s/ Sabrina S. McKenna

plaintiff-appellee.





                                 2